491 F.2d 1258
74-1 USTC  P 9271
BROWN & WILLIAMSON TOBACCO CORP., Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 73-1674.
United States Court of Appeals, Sixth Circuit.
Argued Feb. 7, 1974.Decided Feb. 28, 1974.

Appeal from the United States District Court for the Western District of Kentucky; Charles M. Allen, Judge.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Jonathan S. Cohen, Ann Belanger, Attys., Tax Div., Dept. of Justice, Washington, D.C., on brief, for defendant-appellant; George J. Long, U.S. Atty., William F. Trusty, Asst. U.S. Atty., of counsel.
Robert L. Maddox, Jon L. Fleischaker, Wyatt, Grafton & Sloss, Louisville, Ky., David A. Schechter, Louisville, Ky., on brief, for Brown & Williamson Tobacco Corp.
Before CELEBREZZE and ENGEL, Circuit Judges, and ROSENSTEIN, Senior Customs Judge.1
PER CURIAM.


1
This is an appeal from a judgment entered on March 30, 1973, in which the Appellee was awarded a refund of federal income taxes.


2
Upon consideration of the briefs and arguments of counsel, it is ordered that the Judgment of the District Court be and it is hereby affirmed for the reasons set forth in the opinion of District Judge Allen. 369 F. Supp. 1283 (1974).



1
 Senior Judge Samuel M. Rosenstein, United States Customs Court, sitting by designation